Hough, J.
The defendant was indicted under section 1252 of the Revised Statutes for endeavoring privately to conceal the birth of a child of which she was delivered, so that it could not be known whether it was born alive or not, and was convicted and sentenced to two years’ imprisonment in the penitentiary.
The indictment follows the language of the statute and is sufficient. No specific intent need be alleged, and it is wholly immaterial whether the child was still-born or not.
No material error was committed by the court in the admission or rejection.of testimony, and none in giving or refusing instructions, and the judgment will be affirmed.
All concur.